EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on September 17, 2021.

The application has been amended as follows: 
	1)	In claim 1, line 13:  The term “member” has been changed to the phrase 
--members are--.
2)	In claim 1, line 15:  The term --retain-- has been inserted after the term “and”, the phrase “are retained” has been changed to the phrase --in the--, and the term --position-- has been inserted after the term “folded”.


3)	In claim 4, line 2; claim 7, lines 1-3 & 9 and in claim 9, line 1:  Every instance of the term “the” has been changed to --each--.
4)	In claim 4, lines 3 & 6 and in claim 7, line 5:  The last instance of the term “the” has been changed to --each--.
5)	In claim 5, line 4:  The last instance of the term “member” has been changed to 
--members--.
6)	In claim 5, lines 9 & 12 and in claim 6, line 4:  The term “member” has been changed to --members--.
7)	In claim 7, line 7:  The first instance of the term “the” has been changed to 
--each--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a play yard comprising the particular structural configuration of and cooperation between the two brackets, the two rail members, the two support frames and the two engaging members as explicitly recited in independent claim 1.  With respect to the prior art, most conventional collapsible play yards typically comprise a plurality of locking or latching members which retain the play yards in an unfolded or extended arrangement, as opposed to the use of engaging members which respectively engage with at least one of the brackets and retain the two rail members in the folded position with respect to the brackets as specifically 

claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673